UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7427


VIRGILIO PENALOZA,

                Plaintiff - Appellant,

          v.

HUBBERT, Dr., Dentist at Piedmont Regional Jail, sued in
personal capacity; GORDON, Doctor at Piedmont Regional Jail,
sued in personal capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:12-cv-00565-REP)


Submitted:   February 3, 2015             Decided:   March 4, 2015


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Virgilio Penaloza, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Virgilio Penaloza appeals the district court’s order

dismissing his action without prejudice.                   We have reviewed the

record and find no abuse of discretion.                     Shao v. Link Cargo

(Taiwan)   Ltd.,   986    F.2d    700,       708    (4th   Cir.    1993)    (stating

standard of review).       Accordingly, we affirm.                We dispense with

oral   argument    because     the     facts       and   legal    contentions      are

adequately    presented   in     the    materials        before   this     court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                         2